Citation Nr: 1642305	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO. 11-11 510	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by: Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran initially requested to testify at a hearing before the Board. He was scheduled for a videoconference hearing in April 2016. However, in a March 2016 statement, he withdrew this hearing request. Therefore, his hearing request is considered withdrawn. See 38 C.F.R. § 20.702(e) (2015).

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not manifest in service, was not continuous since service, and was not shown to a compensable degree within one year of separation from service. 

2. The Veteran's current bilateral hearing loss is not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a May 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2010 VA examiner performed an in-person audiological examination. In addenda medical opinions dated in January 2014 and April 2016, a VA examiner provided clear explanations in support of her opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examination and addenda medical opinions are adequate to decide the Veteran's claim. 

In April 2016, the Board remanded the case for a new VA medical opinion. The Board's remand directives instructed the VA examiner to specifically address an Institute of Medicine report and a June 2010 VA examination finding of "normal hearing at [6000 Hertz] at enlistment with a 20 [decibel] drop at discharge," which "represent[ed] a threshold shift indicating minor cochlear damage." As will be discussed in more detail below, the April 2016 VA addendum medical opinion does not specifically identify the June 2010 VA examination report; however, the April 2016 VA examiner discussed the underlying rationale for the June 2010 finding of a threshold shift in service, and why this finding was incorrect. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing instances when substantial, even if not total or exact, compliance with a remand directive is sufficient). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection 

The Veteran contends that he has hearing loss in both ears as a result of exposure to loud noises associated with aircraft while in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral hearing loss, an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran demonstrates a current bilateral hearing loss disability. Upon VA audiological examination in June 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
45
LEFT
25
25
30
45
55

Speech audiometry revealed a speech recognition ability of 88 percent in the right ear and 90 percent in the left ear. These audiometric results establish a current bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. at 159 (1993). 

The Veteran reported experiencing acoustic trauma during service. The Veteran's DD Forms 214 show that his military occupational specialty (MOS) was as a jet engine inspector and repairman. In the Veteran's April 2010 Application for Compensation and/or Pension (VA Form 21-526), he noted being exposed to jet engine noise as a regular occurrence of his MOS. The Veteran reported that he did not use ear protection during these episodes of acoustic trauma and there is no evidence to counter this assertion. In the absence of such evidence, the Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 
38 U.S.C.A. § 1154(a) (West 2014).

The Veteran contends his disability began during service. Upon enlistment examination in June 1961, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
15 (25)
LEFT
15 (30)
10 (20)
0 (10)
0 (10)
0 (5)
0 (10)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Thus, the pre-November 1967 audiograms in the Veteran's service treatment records are assumed to reflect ASA standards. Since VA evaluates current hearing loss in ISO-ANSI standards, the units should be converted to ISO-ANSI standards, which are noted in parentheses.

Upon service audiological examination in September 1966, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
10 (20)
5 (10)
15 (25)
LEFT
0 (15)
0 (10)
5 (15)
0 (10)
10 (15)
15 (25)


Upon service audiological examination in April 1968, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
0
20
LEFT
0
0
0
0
0
20

Upon service audiological examination in January 1970, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
20
20
LEFT
0
0
0
0
0
5

Upon service separation audiological evaluation in April 1970, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
0
10
5
25
LEFT
15
15
15
10
10
20

The Veteran's service treatment records show that he reported that his ears were stopped up in July 1961, and again for two days in December 1968. Also in December 1968, the Veteran complained of "ear problems." His ears were cleaned and the physician noted his left tympanic membrane was dull. However, the Veteran's service treatment records, including the Veteran's April 1970 separation treatment examination report, do not document symptoms of, a diagnosis of, or treatment for hearing loss. Additionally, the Veteran did not report a history of or current hearing impairment during his separation examination. 

The Veteran contends that his hearing loss began in service, and thus, that he has experienced a continuity of bilateral hearing loss symptomatology since separation from service. However, the first instance of hearing loss, for VA purposes, occurred during the June 2010 VA exam-40 years after the Veteran's separation from service. Contemporaneous evidence has greater probative weight than a history reported by a veteran. See Curry v. Brown, 7 Vet. App. 59 (1994). Thus, the Veteran's contemporary reports of medical history outweigh his later assertions that his hearing loss began in service and has continued since service separation. Therefore, the Board finds that there is no continuity of symptomatology with respect to his bilateral hearing loss. 

The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss manifested during service or is otherwise etiologically related to service. 

Following VA examination in June 2010, the VA examiner opined that the Veteran's bilateral hearing loss was not caused by or the result of acoustic trauma experienced during service. The VA examiner indicated that while the Veteran was exposed to "high risk noise ... primarily related to aircraft including missiles," auditory threshold testing at service separation between 1000 and 4000 Hertz was normal and did not excess normal variability as compared to auditory threshold testing at service entrance. The VA examiner attributed the Veteran's current hearing loss to significant noise exposure in his post-service occupation and recreational interests. 

In two addenda medical opinions, a second VA examiner determined that it was less likely than not that the Veteran's hearing loss manifested during, or was caused by, his military service. See January 2014 VA Medical Opinion; April 2016 VA Medical Opinion. The examiner explained that hearing loss should occur at the time of the exposure and noted that there is not sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop years after military noise exposure. The examiner further explained that the available anatomical and physiologic evidence suggests that delayed post-exposure noise-induced hearing loss is not likely. The examiner opined that when hearing is normal on discharge with no permanent, significant threshold shift greater than normal progression and test/re-test variability during military service, there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure. Thus, the examiner concluded that there was no nexus between the Veteran's current hearing loss and military service.

In a February 2014 statement, the Veteran's representative identified a 2005 report from the Institute of Medicine (IOM) that states:
 
"Young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 decibels HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 decibels HL) at discharge." 

The Veteran contends that the decrease in hearing from enlistment to separation is significant enough to fall under the IOM's study and indicative of the nexus between his noise exposure during service and his current hearing loss. However, the April 2016 VA examiner noted when the decibel levels are properly converted from ASA units to ISO-ANSI units, in-service audiometric tests show no significant decrease in hearing acuity from enlistment to service separation. The VA examiner also stated that the change in hearing acuity shown did not exceed the normal variability in testing and the Veteran did not show early signs of hearing loss at separation. Therefore, the examiner determined that the portion of the IOM study cited by the Veteran is not applicable. 

As noted above, the April 2016 VA examiner was asked to comment on the June 2010 VA examiner's finding of minor cochlear damage as due to a decrease in the Veteran's hearing at service separation. The April 2016 VA examiner did not specifically comment on the June 2010 VA examiner's finding; however, such discussion is not needed. The June 2010 VA examiner's finding of minor cochlear damage was based on incorrect facts, because the examiner did not properly convert the June 1961 audiological evaluation from ASA units to ISO-ANSI units when he found that there was a threshold shift at the 6000 Hz. As noted by the April 2016 VA examiner, once the entrance audiogram results were properly converted to ISO-ANSI standards, there is no basis to conclude that the Veteran had a threshold shift. Moreover, there is no other evidence of record documenting cochlear damage in the Veteran. 

After considering all the lay and medical evidence, the Board finds that the Veteran's current bilateral hearing loss is not etiologically related to his military service. The VA examiner who authored the April 2016 VA addendum medical opinion is competent to provide opinions on the issue of etiology of a medically complicated matter. The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of a hearing loss disability due to the medical complexity of the matter involved. Hearing loss requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of hearing loss in service, continuous symptoms since service, or compensable manfiestations within one year of service separation, presumptive service connection for bilateral hearing loss may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's bilateral hearing loss and his active service, the Board finds that bilateral hearing loss is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for bilateral hearing loss is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


